DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Coury (r/n 34309) on 12/01/2021.

The application has been amended as follows: 
Claim 1 is amended to read:
“A method for producing a sheet material of a copper alloy as set forth in claim 5, the method comprising the steps of: 
melting and casting raw materials of a copper alloy which has a chemical composition comprising 17 to 32 % by weight of zinc, 0.1 to 4.5 % by weight of tin, 0.01 to 2.0 % by weight of silicon, 0.01 to 5.0 % by weight of nickel, and the balance being copper and unavoidable impurities; 

cold-rolling the cooled copper alloy; 
recrystallization-annealing the cold-rolled copper alloy at a temperature of 300 to 800 °C; and 
ageing-annealing the recrystallization-annealed copper alloy at a temperature of 300 to 600 °C.”
Claim 13 is amended to read: 
“A connector terminal, the material of which is a sheet material of a copper alloy as set forth in claim 5.”

The abstract of the disclosure is amended to read: 
“An inexpensive sheet material of a copper alloy has excellent bending workability and [[an]] excellent stress corrosion cracking resistance while maintaining [[a]] high strength including melting and casting raw materials of a copper alloy which has a chemical composition having 17 to 32wt. %  of zinc, 0.1 to 4.5wt. % of tin, 0.01 to 2.0wt. % of silicon, 0.01 to 5.0wt. % of nickel, and the balance being copper and unavoidable impurities; hot-rolling the cast copper alloyat 900 ℃ to 400 ℃; cooling the hot-rolled copper alloy at

Double Patenting
The provisional nonstatutory double patenting rejection over co-pending application no.
16/979,206 as set forth in action dated 08/26/2021 is hereby withdrawn as the instant application is in condition for allowance and has the earliest effective U.S. filing date. See MPEP 804(I)(B)(1)(b)(i). 

Election/Restrictions
Claim 5 is allowable. Claims 1-4 and 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of the allowable claim 5. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 12/09/2020, is hereby withdrawn and claims 1-4 and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-5 and 8-14 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The claim amendments filed 11/24/2021 have incorporated the allowable subject matter previously indicated in the action dated 08/26/2021 into the independent claim 5, such that claims 5, 8-12, and 14 are now allowable over the closest prior art of record as stated in the previous action. 
Claims 1-4 and 13 are allowable for requiring all of the limitations of the allowable product in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736